Birdsong, Presiding Judge.
Following our grant of a discretionary appeal, The Arrow Company appealed the superior court’s judgment requiring The Arrow Company to pay certain medical and prescription drug expenses following an unauthorized referral to a specialist by Smith’s authorized physician. We reversed because we found that Wright v. Overnite Transp. Co., 214 Ga. App. 822 (449 SE2d 167) controlled disposition of the appeal, and because we found that the amendments to OCGA § 34-9-201 and the State Board of Workers’ Compensation Rules were inapplicable as Smith’s injury occurred before the effective dates of the amendments.
The case is now before this Court again because, after granting certiorari, our Supreme Court remanded the case for reconsideration in light of this Court’s subsequent decisions in Porter v. Ingles Market, 219 Ga. App. 145 (464 SE2d 212) and Barnes v. City of Atlanta Police Dept., 219 Ga. App. 139 (464 SE2d 609), which held the amendment to OCGA § 34-9-201 should be applied retroactively. Accordingly, upon reconsideration in light of this Court’s whole court precedent in Barnes, supra, the prior judgment of this Court in this case is vacated, and pursuant to the judgment of this Court, as expressed in the holding in Barnes, supra, as applied to this case, the judgment of the superior court is affirmed.

Judgment affirmed.


Johnson and Smith, JJ, concur.